Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 1 of 17 Page ID #:634



   1   PARAG L. AMIN (Bar No. 281133)
       LAW OFFICE OF PARAG L. AMIN, P.C.
   2   5901 W. Century Blvd., Suite 1500
       Los Angeles, CA 90045
   3   Tel: (213) 293-7881
       Fax: (213) 986-3563
   4   Email: parag@lawpla.com
   5   Attorneys for Defendants
       THE PERFECT PART INC.
   6   ADAM ZINKER
       CORY ZINKER
   7
   8
                            UNITED STATES DISTRICT COURT
   9
            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  10
  11   3M COMPANY,                                    Case No. 2:20-cv-10540-JVS-JEM

  12          Plaintiff,                              DEFENDANTS THE PERFECT
              vs.                                     PART, INC., ADAM ZINKER,
  13                                                  AND CORY ZINKER’S
  14   THE PERFECT PART INC.                          ANSWER TO 3M’S
                                                      COMPLAINT
  15   ADAM ZINKER,
                                                      [DEMAND FOR JURY TRIAL]
  16   CORY ZINKER.

  17          Defendants.

  18
  19                       ANSWER TO PLAINTIFF’S COMPLAINT
  20                          AND AFFIRMATIVE DEFENSES
  21         Defendants THE PERFECT PART INC., ADAM ZINKER, and CORY
  22   ZINKER (“Defendants”), through their counsel, answer the Complaint of 3M
  23   COMPANY (“3M”) as set forth below. Unless specifically admitted, Defendants deny
  24   each allegation in 3M’s Complaint.
  25                             NATURE OF THE ACTION
  26         1.     Defendants lack sufficient information and/or knowledge to admit or deny
  27   allegations about 3M’s motivations for bringing this suit, and on that basis, deny them.
  28
                                                  2
                                                                                  ANSWER
                                                                           2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 2 of 17 Page ID #:635



   1           2.     Defendants admit that they are online sellers but deny the remainder of
   2   the allegations.
   3           3.     Defendants deny that they are involved in the “fraudulent sales” of
   4   “counterfeit respirators” and lack sufficient information and/or knowledge to admit or
   5   deny the remaining allegations and on that basis deny them.
   6           4.     Defendants deny these allegations.
   7           5.     Defendants lack sufficient information and/or knowledge to admit or deny
   8   allegations about 3M’s motivations for bringing this suit and on that basis deny them.
   9           6.     Defendants lack sufficient information and/or knowledge to admit or deny
  10   these allegations, and on that basis, deny them.
  11           7.     Defendants admit that 3M seeks the remedy of a preliminary and
  12   permanent injunction but deny that 3M is entitled to such a remedy or for the
  13   disgorgement of profits. Defendants further deny that they have been involved in any
  14   “fraudulent transactions.” Defendants lack sufficient information and/or knowledge
  15   about what 3M would do with any monetary recovery in this matter, and on that basis,
  16   deny.
  17           8.     Defendants lack sufficient information and/or knowledge to admit or deny
  18   3M’s background or the positioning of its N95 respirators in the market, and on that
  19   basis, deny.
  20           9.     Defendants lack sufficient information and/or knowledge to admit or deny
  21   3M’s allegations regarding its promotion of its products and trademarks, and on that
  22   basis, deny.
  23           10.    Defendants admit there was a pandemic, but lack sufficient information
  24   and/or knowledge to admit or deny the remaining allegations, and on that basis, deny.
  25           11.    Defendants lack sufficient information and/or knowledge to admit or deny
  26   the demand for 3M-branded respirators or 3M’s pricing for those items, and on that
  27   basis, deny the remaining allegations.
  28           12.    Defendants lack sufficient information and/or knowledge to admit or deny
                                                   3
                                                                                 ANSWER
                                                                          2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 3 of 17 Page ID #:636



   1   this allegation about what “wrongdoers” are attempting to do, but Defendants explicitly
   2   deny any wrongdoing, including, but not limited to price-gouging, making fake offers,
   3   counterfeiting, or any other unfair and deceptive practices that undercut the integrity
   4   of the marketplace or constitute a threat to public health or safety.
   5         13.    Defendants lack sufficient information and/or knowledge to admit or
   6   deny, and on that basis, deny.
   7         14.    Defendants lack sufficient information and/or knowledge to admit or
   8   deny, and on that basis, deny.
   9         15.    Defendants lack sufficient information and/or knowledge to admit or
  10   deny, and on that basis, deny.
  11         16.    Defendants never received a cease-and-desist letter from 3M and deny
  12   any wrongdoing. Defendants lack sufficient information and/or knowledge to admit or
  13   deny the remaining allegations, and on that basis, deny.
  14         17.    Defendants lack sufficient knowledge and/or information to admit or deny
  15   3M’s motivations for bringing this suit, and on that basis deny. However, Defendants
  16   explicitly deny that they have engaged in fraud or the proliferation of imitation or
  17   counterfeit PPE, or that they have marketed or sold counterfeit 3M products or
  18   damaged 3M’s reputation, fame, trademark, or goodwill in any way. Defendants
  19   further deny any wrongdoing in this matter.
  20         18.    Defendants admit that 3M seeks the remedy of a preliminary and
  21   permanent injunction and damages but deny that 3M is entitled to such remedies.
  22   Defendants lack sufficient information and/or knowledge about what 3M would do
  23   with any monetary recovery in this matter, and on that basis, deny.
  24         19.    Defendants lack sufficient information and/or knowledge to admit or
  25   deny, and on that basis, deny.
  26         20.    Defendants admit this allegation.
  27         21.    Defendants admit Adam Shachar Zinker and Cory Barak Zinker are both
  28   officers and directors of Defendant the Perfect Part Inc. and direct some of its day-to-
                                                    4
                                                                                      ANSWER
                                                                               2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 4 of 17 Page ID #:637



   1   day activities, but deny that they can be properly served at 6001 N. 2nd Ave., Phoenix,
   2   AZ 85013.
   3         22.    Defendants admit that the Court has subject matter jurisdiction over the
   4   claims in this matter.
   5         23.    Defendants admit that the Court has original and subject-matter
   6   jurisdiction over the claims in this matter. Defendants deny that they have engaged in
   7   violations of any of the statutes on which the allegations are based.
   8         24.    Defendants admit that the Court has original and subject-matter
   9   jurisdiction over the claims in this matter. However, Defendants deny that they have
  10   engaged in violations of any of the statutes on which the claims are based.
  11         25.    Defendants admit that they have an online store on eBay but they have
  12   offered or sold infringing or counterfeit 3M products anywhere.
  13         26.    Defendants admit that they do business in North Hollywood, California
  14   and admit the Court has jurisdiction over the allegations in this matter, but deny any
  15   tortious conduct or wrongdoing.
  16         27.    Defendants admit that they do business in North Hollywood, California
  17   and that the Court has jurisdiction over the allegations in this matter, but deny any
  18   tortious conduct or wrongdoing.
  19         28.    Defendants lack sufficient information and/or knowledge to admit or
  20   deny, and on that basis, deny.
  21         29.    Defendants lack sufficient information and/or knowledge to admit or
  22   deny, and on that basis, deny.
  23         30.    Defendants lack sufficient information and/or knowledge to admit or
  24   deny, and on that basis, deny.
  25         31.    Defendants lack sufficient information and/or knowledge to admit or
  26   deny, and on that basis, deny.
  27         32.    Defendants lack sufficient information and/or knowledge to admit or
  28   deny, and on that basis, deny.
                                                   5
                                                                                  ANSWER
                                                                           2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 5 of 17 Page ID #:638



   1         33.    Defendants lack sufficient information and/or knowledge to admit or
   2   deny, and on that basis, deny.
   3         34.    Defendants lack sufficient information and/or knowledge to admit or
   4   deny, and on that basis, deny.
   5         35.    Defendants lack sufficient information and/or knowledge to admit or
   6   deny, and on that basis, deny.
   7         36.    Defendants lack sufficient information and/or knowledge to admit or
   8   deny, and on that basis, deny.
   9         37.    Defendants lack sufficient information and/or knowledge to admit or
  10   deny, and on that basis, deny.
  11         38.    Defendants lack sufficient information and/or knowledge to admit or
  12   deny, and on that basis, deny.
  13         39.    Defendants lack sufficient information and/or knowledge to admit or
  14   deny, and on that basis, deny.
  15         40.    Defendants lack sufficient information and/or knowledge to admit or
  16   deny, and on that basis, deny.
  17         41.    Defendants lack sufficient information and/or knowledge to admit or
  18   deny, and on that basis, deny.
  19         42.    Defendants lack sufficient information and/or knowledge regarding the
  20   actions of third-parties, but Defendants deny that they have sought to exploit demand
  21   for 3M-branded N95 respirators or that they have sold counterfeit respirators at inflated
  22   prices.
  23         43.    Defendants lack sufficient information and/or knowledge to admit or
  24   deny, and on that basis, deny.
  25         44.    Defendants lack sufficient information and/or knowledge to admit or
  26   deny, and on that basis, deny.
  27               A.    Defendants lack sufficient information and/or knowledge to admit or
  28                     deny, and on that basis, deny.
                                                   6
                                                                                  ANSWER
                                                                           2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 6 of 17 Page ID #:639



   1               B.      Defendants lack sufficient information and/or knowledge to admit or
   2                       deny, and on that basis, deny.
   3               C.      Defendants lack sufficient information and/or knowledge to admit or
   4                       deny, and on that basis, deny.
   5               D.      Defendants lack sufficient information and/or knowledge to admit or
   6                       deny, and on that basis, deny.
   7               E.      Defendants lack sufficient information and/or knowledge to admit or
   8                       deny, and on that basis, deny.
   9         45.    Defendants lack sufficient information and/or knowledge to admit or
  10   deny, and on that basis, deny.
  11         46.    Defendants deny that they engaged in any unlawful behavior, damaged
  12   the 3M brand, or jeopardized the public’s health and safety. Defendants also deny that
  13   they have undermined public trust in the 3M trademarks or goodwill.
  14         47.    Defendants lack sufficient information and/or knowledge to admit or deny
  15   3M’s alleged counterfeit 3M hotline or how 3M allegedly learned about the sale of
  16   counterfeit products, and on that basis, deny. However, Defendants deny that they sold
  17   counterfeit 3M products and deny any wrongdoing in this matter.
  18         48.    Defendants deny that they offered counterfeit goods bearing 3M Marks.
  19         49.    Defendants lack sufficient information and/or knowledge to admit or deny
  20   that 3M’s investigator purchased 3M 1860 N95 respirators from Defendants, and on
  21   that basis, deny. However, Defendants admit that they represent that all 3M 1860 N95
  22   respirators they sold were genuine and believe them to be genuine.
  23         50.    Defendants lack sufficient information and/or knowledge to admit or deny
  24   that 3M’s investigator purchased 3M 1860 N95 respirators from Defendants, and on
  25   that basis, deny.
  26         51.    Defendants lack sufficient information to admit or deny what 3M’s
  27   investigator allegedly received, but Defendants deny that they sold counterfeit 3M
  28   products.
                                                    7
                                                                                 ANSWER
                                                                          2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 7 of 17 Page ID #:640



   1         52.      Defendants admit that they have sold genuine 3M products through their
   2   eBay seller account. However, Defendants deny engaging in price gouging or the sale
   3   of counterfeit 3M products and deny the remainder of the allegations.
   4         53.      Defendants deny intermingling counterfeit 3M products with genuine 3M
   5   products. Defendants believe and contend that any and all products sold by them,
   6   including 3M respirators, were genuine products. Defendants also deny that any of
   7   their actions confused consumers.
   8         54.      Defendants admit that they have not entered into a licensing agreement
   9   directly with 3M. However, Defendants deny that they ever advertised, marketed, sold,
  10   distributed, and/or shipped counterfeit 3M products. Defendants further contend that
  11   they were entitled to use photographs of any items they were offering for sale,
  12   including 3M-branded respirators, under the First Sale Doctrine for the purpose of
  13   ensuring that buyers knew what they were purchasing.
  14         55.      Defendants deny the unauthorized use of the 3M Marks or the sale of
  15   counterfeit 3M products. Defendants further deny that they caused confusion, mistake,
  16   or deception or caused irreparable harm. Defendants further contend it would have
  17   been more confusing and misleading for them to offer or sell 3M respirators that they
  18   believed and still believe are genuine without including photographs of those
  19   respirators.
  20         56.      Defendants deny any unlawful conduct and deny the sale of any
  21   counterfeit 3M products.
  22               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
  23
  24
  25
  26
  27
  28
                                                  8
                                                                                ANSWER
                                                                         2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 8 of 17 Page ID #:641



   1                 DEFENDANTS’ RESPONSES TO CLAIMS FOR RELIEF
   2                     RESPONSE TO FIRST CLAIM FOR RELIEF
   3                        (Trademark Infringement and Counterfeiting
   4                      Under the Lanham Act, 15 U.S.C. §§ 1114, 1117)
   5           57.    Defendants’ responses to 3M’s foregoing statements and allegations are
   6   incorporated herein by reference.
   7           58.    Defendants admit Count I is a claim for federal counterfeiting and
   8   trademark infringement under 15 U.S.C. §§ 1114, 1117, but deny that they are liable
   9   for this count.
  10           59.    Defendants lack sufficient information to admit or deny, and on that basis,
  11   deny.
  12           60.    Defendants lack sufficient information to admit or deny, and on that basis,
  13   deny.
  14           61.    Defendants lack sufficient information to admit or deny, and on that basis,
  15   deny.
  16           62.    Defendants lack sufficient information to admit or deny, and on that basis,
  17   deny.
  18           63.    Defendants lack sufficient information to admit or deny, and on that basis,
  19   deny.
  20           64.    Defendants admit they used photographs of 3M-branded respirators that
  21   they were selling on their eBay Storefront. However, Defendants deny that they
  22   advertised, promoted, offered for sale, or sold and distributed counterfeit 3M-branded
  23   respirators.
  24           65.    Defendants deny the unauthorized use of the 3M Marks or the sale of
  25   counterfeit 3M products. Defendants further deny that they caused confusion, mistake,
  26   or deception or caused irreparable harm. Defendants further contend it would have
  27   been more confusing and misleading for them to offer or sell 3M respirators that they
  28   believed and still believe are genuine without including photographs of those
                                                    9
                                                                                    ANSWER
                                                                             2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 9 of 17 Page ID #:642



   1   respirators.
   2         66.      Defendants deny the unauthorized use of the 3M Marks or the sale of
   3   counterfeit 3M products. Defendants further deny that they caused confusion, mistake,
   4   or deception or caused irreparable harm. Defendants further contend it would have
   5   been more confusing and misleading for them to offer or sell 3M respirators that they
   6   believed and still believe are genuine without including photographs of those
   7   respirators.
   8         67.      Defendants deny the unauthorized use of the 3M Marks or the sale of
   9   counterfeit 3M products. Defendants further deny that they caused confusion, mistake,
  10   or deception or caused irreparable harm. Defendants further contend it would have
  11   been more confusing and misleading for them to offer or sell 3M respirators that they
  12   believed and still believe are genuine without including photographs of those
  13   respirators.
  14         68.      Defendants deny that 3M has not consented to the use of its marks, and
  15   contend that the sale was authorized by eBay’s Verified Rights Owner program, which
  16   Defendants believe worked with 3M, and deny that consent was required under the
  17   First Sale Doctrine or for the manner in which Defendants sold 3M-branded respirators.
  18         69.      Defendants lack sufficient information to admit or deny 3M’s
  19   longstanding or continuous use, and on that basis, deny. Defendants explicitly deny
  20   that they used any 3M Marks in bad-faith or in a scheme to confuse or deceive
  21   consumers.
  22         70.      Defendants deny these allegations in their entirety and incorporate their
  23   responses to 3M’s prior allegations as if fully set forth herein.
  24         71.      Defendants deny these allegations in their entirety and incorporate their
  25   responses to 3M’s prior allegations as if fully set forth herein.
  26         72.      Defendants deny these allegations in their entirety and incorporate their
  27   responses to 3M’s prior allegations as if fully set forth herein.
  28         73.      Defendants deny these allegations in their entirety and incorporate their
                                                   10
                                                                                  ANSWER
                                                                           2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 10 of 17 Page ID #:643



   1   responses to 3M’s prior allegations as if fully set forth herein.
   2         74.    Defendants deny these allegations in their entirety and incorporate their
   3   responses to 3M’s prior allegations as if fully set forth herein.
   4         75.    Defendants deny these allegations in their entirety and incorporate their
   5   responses to 3M’s prior allegations as if fully set forth herein.
   6                     RESPONSE TO SECOND CLAIM FOR RELIEF
   7        (Unfair Competition, False Designation of Origin - 15 U.S.C. § 1125(a))
   8         76.    Defendants’ responses to 3M’s foregoing statements and allegations are
   9   incorporated herein by reference.
  10         77.    Defendants admit Count II is a claim for federal unfair competition and
  11   trademark infringement under 15 U.S.C. § 1125(a)(1)(A)., but deny that they are liable
  12   for this count.
  13         78.    Defendants admit that 3M makes these allegations and complains of this
  14   conduct but denies this conduct.
  15         79.    Defendants deny these allegations in their entirety and incorporate their
  16   responses to 3M’s prior allegations as if fully set forth herein.
  17         80.    Defendants deny these allegations in their entirety and incorporate their
  18   responses to 3M’s prior allegations as if fully set forth herein.
  19         81.    Defendants deny these allegations in their entirety and incorporate their
  20   responses to 3M’s prior allegations as if fully set forth herein.
  21                     RESPONSE TO THIRD CLAIM FOR RELIEF
  22   (Trademark Dilution Under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))
  23                            (Dilution of the Famous 3M Marks)
  24         82.    Defendants’ responses to 3M’s foregoing statements and allegations are
  25   incorporated herein by reference.
  26         83.    Defendants admit Count III is a claim for federal trademark dilution under
  27   15 U.S.C. § 1125(c), but deny that they are liable for this count.
  28         84.    Defendants lack sufficient information and/or knowledge regarding how
                                                   11
                                                                                   ANSWER
                                                                            2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 11 of 17 Page ID #:644



   1   famous 3M’s marks are, and on that basis deny. Defendants incorporate their responses
   2   to 3M’s prior allegations as if fully set forth herein.
   3         85.    Defendants lack sufficient information and/or knowledge regarding how
   4   famous 3M’s marks are, and on that basis deny. Defendants incorporate their responses
   5   to 3M’s prior allegations as if fully set forth herein. Defendants also deny that they
   6   engaged in any actions that “whittled away” the 3M brand.
   7         86.    Defendants lack sufficient information and/or knowledge regarding how
   8   famous 3M’s marks are, and on that basis deny. Defendants incorporate their responses
   9   to 3M’s prior allegations as if fully set forth herein.
  10         87.    Defendants deny any misconduct or harm to 3M or its marks.
  11         88.    Defendants deny that their engaged in acts that constitute trademark
  12   dilution in violation of 15 U.S.C. § 1125(c).
  13         89.    Defendants lack sufficient information and/or knowledge regarding the
  14   adequacy 3M’s remedies, and on that basis, deny.
  15                  RESPONSE TO FOURTH CLAIM FOR RELIEF
  16         (Price-Gouging and False Advertising in Violation of California Unfair
  17            Competition Law – Business & Professions Code, § 17200 et seq.)
  18         90.    Defendants’ responses to 3M’s foregoing statements and allegations are
  19   incorporated herein by reference.
  20         91.    Defendants admit Count IV is a claim for price-gouging and false
  21   advertising pursuant to California Business and Professions Code § 17200, et seq., but
  22   Defendants deny that they are liable for this count.
  23         92.    Defendants admit.
  24         93.    Defendants admit.
  25         94.    Defendants admit.
  26         95.    Defendants lack sufficient information and/or knowledge regarding the
  27   list price by 3M of its respirators, but deny that they violated Penal Code section 396.
  28         96.    Defendants deny that they violated Penal Code section 496.
                                                    12
                                                                                  ANSWER
                                                                           2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 12 of 17 Page ID #:645



   1         97.   Defendants deny that their seller page depicts listings of counterfeit 3M
   2   products or that they engaged in any conduct to confuse customers or sell counterfeit
   3   3M products.
   4         98.      Defendants deny the unauthorized use of the 3M Marks or the sale of
   5   counterfeit 3M products. Defendants further deny that they caused confusion, mistake,
   6   or deception or caused irreparable harm. Defendants further contend it would have
   7   been more confusing and misleading for them to offer or sell 3M respirators that they
   8   believed and still believe are genuine without including photographs of those
   9   respirators. Defendants deny violation California Business & Professions Code section
  10   17200, et seq.
  11         99.   Defendants deny that they intended to or did mislead 3M’s customers
  12   and consumers into believing that products sold by Defendants were manufactured by,
  13   authorized for manufacture or distribution by 3M. Defendants further deny that their
  14   seller page depicts listings of counterfeit 3M products or that they engaged in any
  15   conduct to confuse customers or sell counterfeit 3M products or that they violated
  16   California Business & Professions Code § 17200, et seq.
  17         100. Defendants deny engaging any unfair, unlawful, and fraudulent business
  18   acts and practices under California Business & Professions Code § 17200, et seq. or
  19   any state and federal laws and/or that they have harmed 3M or the consuming public.
  20                     RESPONSE TO FIFTH CLAIM FOR RELIEF
  21                           (Common Law Unfair Competition)
  22         101. Defendants’ responses to 3M’s foregoing statements and allegations are
  23   incorporated herein by reference.
  24         102. Defendants admit Count V is a claim for unfair competition in violation
  25   of California’s common law, but Defendants deny that they are liable for this count.
  26         103. Defendants deny that they engaged in unfair competition in violation of
  27   California law.
  28         104. Defendants deny that any of their actions have caused 3M to suffer any
                                                 13
                                                                                ANSWER
                                                                         2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 13 of 17 Page ID #:646



   1   harm let alone irreparable harm.
   2         105. Defendants lack sufficient information and/or knowledge about what
   3   3M would do with any monetary recovery in this matter, and on that basis, deny.
   4                             AFFIRMATIVE DEFENSES
   5         106. Defendants have not knowingly or intentionally waived any applicable
   6   defenses. Defendants expressly reserve the right to plead additional affirmative
   7   defenses and other defenses should such defenses be revealed by discovery in this
   8   case. Defendants assert the following defenses without assuming the burden of proof
   9   as to any issue that would otherwise rest with Plaintiff, or any of them.
  10                           FAILURE TO STATE A CLAIM
  11         107. Claims One through Five Complaint, and each of them, fail to state a
  12   claim upon which relief can be granted.
  13                               FIRST SALE DOCTRINE
  14         108. Plaintiff cannot recover against Defendants due to the First Sale Doctrine
  15   in that any items offered by sale by Plaintiff were
  16                                       CONSENT
  17         109. Plaintiffs cannot recover against Defendants on any of the alleged Claims
  18   for Relief because Plaintiffs consented, by words or conduct, to all of Defendants’
  19   actions.
  20                                        WAIVER
  21         110. The relief Plaintiff seeks is barred by the doctrine of waiver.
  22                                       ESTOPPEL
  23         111. The relief Plaintiff seeks is barred and precluded by their own conduct,
  24   actions, and inactions, which amount to and constitute an estoppel of the claim alleged
  25   and bar and preclude any relief sought thereby.
  26                               EQUITABLE ESTOPPEL
  27         112. The relief Plaintiff seeks is barred by the doctrine of equitable estoppel.
  28   ///
                                                  14
                                                                                  ANSWER
                                                                           2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 14 of 17 Page ID #:647



   1                               FAILURE TO MITIGATE
   2         113. Plaintiff cannot recover against Defendants on any of the alleged Claims
   3   for Relief because Plaintiffs failed to mitigate their damages, if any.
   4                                    ACQUIESCENCE
   5         114. If Plaintiff is found to have a valid trademark, Plaintiffs cannot recover
   6   against Defendants for Trademark Infringement or Unfair Competition because
   7   Plaintiffs impliedly and explicitly permitted Defendants’ use of their mark(s).
   8                                UNJUST ENRICHMENT
   9         115. The relief Plaintiff seeks would unjustly enrich them; their claims for
  10   relief are barred and precluded, in whole or in part, as a result thereof.
  11                                   UNCLEAN HANDS
  12         116. Plaintiff cannot recover against Defendants on any of their alleged
  13   Claims for Relief because Plaintiff is attempting to benefit from their own
  14   wrongdoing.
  15                         ADEQUACY OF REMEDY AT LAW
  16         117. The injury or damages suffered by Plaintiffs, if any there be, would be
  17   adequately compensated in an action at law for damages. Accordingly, Plaintiffs have
  18   a complete and adequate remedy at law and are not entitled to seek equitable relief
  19                              SPECULATIVE DAMAGES
  20         118. Plaintiff is barred from recovering, in whole or in part, on any of the
  21   alleged Claims for Relief because the damages are speculative.
  22                                      GOOD FAITH
  23         119. Plaintiff is barred from recovering, in whole or in part, on any of the
  24   alleged Claims for Relief because Defendants acted in good faith.
  25                                 LACK OF STANDING
  26         120. Plaintiff lack standing regarding their claims, including for requesting
  27   restitution for sums beyond any sums paid by Plaintiff.
  28   ///
                                                   15
                                                                                    ANSWER
                                                                             2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 15 of 17 Page ID #:648



   1                            INNOCENT INFRINGEMENT
   2         121. Defendants any infringement but contend that if infringement is found
   3   then it was innocent and unintentional.
   4                                        LACHES
   5         122. Plaintiff’s claims are barred by laches in that Plaintiff unreasonably
   6   delayed to enforce its rights, despite its awareness of Defendants’ actions.
   7                                     NO DAMAGES
   8         123. Plaintiff has not been damaged by Defendants’ actions.
   9                     FREE SPEECH AND FIRST AMENDMENT
  10         124. Plaintiff’s claims are barred in whole or part by Plaintiff’s right to free
  11   speech and the first amendment of the Constitution of the United States.
  12                                  ACTS OF OTHERS
  13         125. Plaintiff’s claims are barred in whole or part due to actions of others
  14   over whom Defendants have no control.
  15                  FAILURE TO JOIN INDISPENSABLE PARTIES
  16         126. Plaintiff’s claims are barred in whole or part due to its failure to join
  17   indispensable parties that are responsible for the wrongdoing.
  18                               COMPARATIVE FAULT
  19         127. Defendants deny any wrongdoing, but if wrongdoing is found,
  20   Defendants’ fault and liability must be reduced due to comparative fault of Plaintiff
  21   and/or third-parties.
  22                                   DE MINIMIS USE
  23         128. Plaintiff’s claims are barred, in whole or in part, because any use by
  24   Defendants of Plaintiff’s alleged mark(s) was de minimus and caused no likelihood of
  25   confusion and/or no damages.
  26                              GOOD FAITH RELIANCE
  27         129. Plaintiff’s claims are barred, in whole or in part, because Defendants
  28   relied in good faith that they had approval and authorization to sell 3M products based
                                                  16
                                                                                  ANSWER
                                                                           2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 16 of 17 Page ID #:649



   1   on an email from eBay’s Verified Rights Owner Program and based on representations
   2   from the sellers of the merchandise that the respirators were genuine 3M respirators.
   3                           NOT AN EXCEPTIONAL CASE
   4         130. Plaintiff is not entitled to attorney’s fees for its claims because this is not
   5   an exceptional case.
   6                  PRAYER FOR RELIEF AS TO THE ANSWER:
   7         WHEREFORE, Defendants pray for judgment on the First Amended Complaint
   8   as follows:
   9         131. That Plaintiffs take nothing by reason of their First Amended Complaint,
  10   and that the First Amended Complaint herein be dismissed with prejudice;
  11         132. That Defendants be awarded their costs and attorneys’ fees; and
  12         133. For such other and further relief as the Court may deem just and proper.
  13                             DEMAND FOR JURY TRIAL
  14         Defendants demand a trial by jury for all claims for relief.
  15   DATED: January 21, 2021                 LAW OFFICE OF PARAG L. AMIN, P.C.
  16
  17
                                         By:
  18                                           Parag L. Amin,
  19                                           Attorney for Defendants

  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   17
                                                                                    ANSWER
                                                                             2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 57 Filed 01/21/21 Page 17 of 17 Page ID #:650



   1                                PROOF OF SERVICE
   2         I hereby certify that on January 21, 2021, I electronically filed the foregoing
   3   with the Clerk of the Court for the United States Court for the Central District by
   4   using the CM/ECF system. I certify that all participants in the case are registered
   5   CM/ECF users and that service should be accomplished by the CM/ECF system.
   6
   7
   8         _____________________
             Parag L. Amin,
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 18
                                                                                 ANSWER
                                                                          2:20-cv-10540-JVS-JEM
